                    Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 1 of 14
                                                                                                     STAYED,JTK,JURY
                                          U.S. District Court
                            Eastern District of Arkansas (Central Division)
                           CIVIL DOCKET FOR CASE #: 4:18−cv−00004−JM

Barnette et al v. Express Courier International Inc et al                 Date Filed: 01/02/2018
Assigned to: Judge James M. Moody Jr.                                     Jury Demand: Plaintiff
Cause: 29:201 Denial of Overtime Compensation                             Nature of Suit: 710 Labor: Fair Standards
                                                                          Jurisdiction: Federal Question
Plaintiff
Martin Barnette                                             represented by Joshua Sanford
TERMINATED: 09/24/2018                                                     Sanford Law Firm
                                                                           One Financial Center
                                                                           650 South Shackleford
                                                                           Suite 411
                                                                           Little Rock, AR 72211
                                                                           501−221−0088
                                                                           Fax: 888−787−2040
                                                                           Email: josh@sanfordlawfirm.com
                                                                           TERMINATED: 09/24/2018
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED

                                                                          Joshua Lee West
                                                                          Sanford Law Firm
                                                                          One Financial Center
                                                                          650 South Shackleford
                                                                          Suite 411
                                                                          Little Rock, AR 72211
                                                                          501−221−0088
                                                                          Fax: 888−787−2040
                                                                          Email: west@sanfordlawfirm.com
                                                                          TERMINATED: 09/24/2018
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Plaintiff
David Barr                                                  represented by Joshua Sanford
TERMINATED: 09/24/2018                                                     (See above for address)
                                                                           TERMINATED: 09/24/2018
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED

                                                                          Joshua Lee West
                                                                          (See above for address)
                                                                          TERMINATED: 09/24/2018
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Plaintiff
                Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 2 of 14
Lloyd Barrett                                represented by Joshua Sanford
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Plaintiff
Mable Bracamonte                             represented by Joshua Sanford
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Plaintiff
Dana Cash                                    represented by Joshua Sanford
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Plaintiff
John Cox                                     represented by Joshua Sanford
TERMINATED: 09/24/2018                                      (See above for address)
                                                            TERMINATED: 09/24/2018
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                                                          (See above for address)
                                                          TERMINATED: 09/24/2018
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Plaintiff
Kendall Craig                                represented by Joshua Sanford
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                  Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 3 of 14
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Robert Davis                                   represented by Joshua Sanford
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Joshua Lee West
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Matt Fosse                                     represented by Joshua Sanford
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Joshua Lee West
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Timothy George                                 represented by Joshua Sanford
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Joshua Lee West
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Broderick Ghant                                represented by Joshua Sanford
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Joshua Lee West
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Jennie Hampton−Duncan                          represented by Joshua Sanford
                                                              (See above for address)
                Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 4 of 14
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Plaintiff
Toby Holliday                                represented by Joshua Sanford
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Plaintiff
Carl Hyde                                    represented by Joshua Sanford
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Plaintiff
Ebony Knox                                   represented by Joshua Sanford
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Plaintiff
Logan Lange                                  represented by Joshua Sanford
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          Joshua Lee West
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                   Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 5 of 14
Plaintiff
Stephanie Martin                                represented by Joshua Sanford
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             Joshua Lee West
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Janna Marting                                   represented by Joshua Sanford
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             Joshua Lee West
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Chris McGrew                                    represented by Joshua Sanford
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             Joshua Lee West
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Anthony Moorman                                 represented by Joshua Sanford
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             Joshua Lee West
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Walter Moran                                    represented by Joshua Sanford
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             Joshua Lee West
                 Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 6 of 14
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Mario Moreno                                  represented by Joshua Sanford
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Joshua Lee West
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Robert Reid                                   represented by Joshua Sanford
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Joshua Lee West
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Kasi Ross                                     represented by Joshua Sanford
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Joshua Lee West
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Billy Roy                                     represented by Joshua Sanford
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Joshua Lee West
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Norris Russell                                represented by Joshua Sanford
                                                             (See above for address)
               Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 7 of 14
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Joshua Lee West
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Plaintiff
Charles Sayles                              represented by Joshua Sanford
TERMINATED: 09/24/2018                                     (See above for address)
                                                           TERMINATED: 09/24/2018
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                         Joshua Lee West
                                                         (See above for address)
                                                         TERMINATED: 09/24/2018
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Plaintiff
Sam Shope                                   represented by Joshua Sanford
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                         Joshua Lee West
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Plaintiff
Connie Stark                                represented by Joshua Sanford
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                         Joshua Lee West
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Plaintiff
Phillip Watkins                             represented by Joshua Sanford
TERMINATED: 09/24/2018                                     (See above for address)
                                                           TERMINATED: 09/24/2018
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                         Joshua Lee West
                                                         (See above for address)
                  Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 8 of 14
                                                              TERMINATED: 09/24/2018
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
James Weaver                                   represented by Joshua Sanford
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Joshua Lee West
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Seth Williamson                                represented by Joshua Sanford
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Joshua Lee West
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Aaron McRoberts                                represented by Joshua Sanford
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                              Joshua Lee West
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED


V.
Defendant
Express Courier International Inc              represented by Adam C. Smedstad
                                                              Scopelitis, Garvin, Light, Hanson & Feary P.C.
                                                              3214 West McGraw Street
                                                              Suite 301F
                                                              Seattle, WA 98199
                                                              206−288−6192
                                                              Fax: 206−299−9375
                                                              Email: asmedstad@scopelitis.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED
               Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 9 of 14

                                                         Andrew J. Butcher
                                                         Scopelitis, Garvin, Light, Hanson & Feary P.C.
                                                         30 West Monroe Street
                                                         Suite 600
                                                         Chicago, IL 60603
                                                         312−255−7200
                                                         Fax: 312−422−1224
                                                         Email: abutcher@scopelitis.com
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Charles Andrewscavage
                                                         Scopelitis, Garvin, Light, Hanson & Feary P.C.
                                                         30 West Monroe Street
                                                         Suite 600
                                                         Chicago, IL 60603
                                                         312−255−7200
                                                         Fax: 312−422−1224
                                                         Email: candrewscavage@scopelitis.com
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Emily A. Quillen
                                                         Scopelitis, Garvin, Light, Hanson & Feary P.C.
                                                         777 Main Street, Suite 3450
                                                         Fort Worth, TX 76102
                                                         817−869−1700
                                                         Fax: 817−878−9472
                                                         Email: equillen@scopelitis.com
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Kerrilee Elizabeth Kobbeman
                                                         Conner & Winters, LLP
                                                         4375 North Vantage Drive
                                                         Suite 405
                                                         Fayetteville, AR 72703
                                                         479−582−5711
                                                         Email: kkobbeman@cwlaw.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Defendant
EMP LSO Holding Corporation                 represented by Adam C. Smedstad
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                         Andrew J. Butcher
                 Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 10 of 14
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Charles Andrewscavage
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Emily A. Quillen
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED

                                                                        Kerrilee Elizabeth Kobbeman
                                                                        (See above for address)
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

Email All Attorneys (Primary Address)
Email All Attorneys (Primary and Secondary Address)

 Date Filed       #   Docket Text

 01/02/2018      Ï1   COMPLAINT with Jury Demand against All Defendants ( Fee of $400 paid. Receipt Number
                      LIT065126.), filed by Lloyd Barrett, Martin Barnette, Norris Russell, John Cox, Logan Lange,
                      Phillip Watkins, Matt Fosse, Timothy George, Charles Sayles, Carl Hyde, Billy Roy, Walter
                      Moran, Mable Bracamonte, Broderick Ghant, Chris McGrew, Sam Shope, Robert Davis, Dana
                      Cash, Robert Reid, Janna Marting, Ebony Knox, Stephanie Martin, Connie Stark, David Barr,
                      Jennie Hampton−Duncan, Anthony Moorman, Toby Holliday, Kasi Ross, Kendall Craig, Mario
                      Moreno, James Weaver, and Seth Williamson. Summons issued and returned to counsel.
                      (Attachments: # 1 Civil Cover Sheet)(mcz) (Docket entry modified on 1/3/2018 to correct the party
                      filers) (jak) (Entered: 01/03/2018)

 01/03/2018      Ï2   NOTICE OF DOCKET CORRECTION re 1 Complaint. CORRECTION: The docket text was
                      modified to include the party filers James Weaver and Seth Williamson as marked on the
                      document. (jak) (Entered: 01/03/2018)

 01/18/2018      Ï3   FIRST AMENDED and Substituted Complaint with Jury Demand against EMP LSO Holding
                      Corporation, Express Courier International Inc, filed by Seth Williamson, Lloyd Barrett, Martin
                      Barnette, Norris Russell, John Cox, Logan Lange, Phillip Watkins, Matt Fosse, Timothy George,
                      Charles Sayles, Carl Hyde, Billy Roy, Walter Moran, Mable Bracamonte, Broderick Ghant, Chris
                      McGrew, Sam Shope, Robert Davis, James Weaver, Dana Cash, Robert Reid, Janna Marting,
                      Ebony Knox, Stephanie Martin, Connie Stark, David Barr, Jennie Hampton−Duncan, Anthony
                      Moorman, Toby Holliday, Kasi Ross, Kendall Craig, Mario Moreno, and newly added plaintiff
                      Aaron McRoberts (jap) (Entered: 01/18/2018)

 03/06/2018      Ï4   NOTICE of Appearance by Kerrilee Elizabeth Kobbeman on behalf of EMP LSO Holding
                      Corporation, Express Courier International Inc (Kobbeman, Kerrilee) (Entered: 03/06/2018)

 04/02/2018      Ï5   WAIVER OF SERVICE Returned Executed as to All Defendants by Seth Williamson, Lloyd
                      Barrett, Martin Barnette, Norris Russell, John Cox, Logan Lange, Phillip Watkins, Matt Fosse,
                      Timothy George, Charles Sayles, Carl Hyde, Aaron McRoberts, Billy Roy, Walter Moran, Mable
             Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 11 of 14
                    Bracamonte, Broderick Ghant, Chris McGrew, Sam Shope, Robert Davis, James Weaver, Dana
                    Cash, Robert Reid, Janna Marting, Ebony Knox, Stephanie Martin, Connie Stark, David Barr,
                    Jennie Hampton−Duncan, Anthony Moorman, Toby Holliday, Kasi Ross, Kendall Craig, Mario
                    Moreno. (Sanford, Joshua) (Entered: 04/02/2018)

04/18/2018    Ï6    MOTION for Leave to Appear pro hac vice by Adam C. Smedstad. Fee $100 receipt number
                    0860−3235714. Filed by EMP LSO Holding Corporation, Express Courier International Inc
                    (Attachments: # 1 Exhibit A − Certificate of Good Standing, # 2 Exhibit B − Courts
                    list)(Kobbeman, Kerrilee) (Entered: 04/18/2018)

04/18/2018    Ï7    MOTION for Leave to Appear pro hac vice by Andrew J. Butcher. Fee $100 receipt number
                    0860−3235729. Filed by EMP LSO Holding Corporation, Express Courier International Inc
                    (Attachments: # 1 Exhibit A − Certificate of Good Standing, # 2 Exhibit B − Courts
                    list)(Kobbeman, Kerrilee) (Entered: 04/18/2018)

04/18/2018    Ï8    MOTION for Leave to Appear pro hac vice by Charles Andrewscavage. Fee $100 receipt number
                    0860−3235737. Filed by EMP LSO Holding Corporation, Express Courier International Inc
                    (Attachments: # 1 Exhibit A − Certificate of Good Standing, # 2 Exhibit B − Courts
                    list)(Kobbeman, Kerrilee) (Entered: 04/18/2018)

04/18/2018    Ï9    MOTION for Leave to Appear pro hac vice by Emily A. Quillen. Fee $100 receipt number
                    0860−3235748. Filed by EMP LSO Holding Corporation, Express Courier International Inc
                    (Attachments: # 1 Exhibit A − Certificate of Good Standing, # 2 Exhibit B − Courts
                    list)(Kobbeman, Kerrilee) (Entered: 04/18/2018)

04/23/2018   Ï 10   ORDER granting 6 , 7 , 8 , 9 motions to admit counsel pro hac vice on behalf of Defendants. Adam
                    C. Smedstad, Andrew J. Butcher, Charles Andrewscavage, and Emily A. Quillen are hereby
                    admitted to appear before this Court as co−counsel of record in this action. Signed by Judge James
                    M. Moody Jr. on 4/23/2018. (cmn) (Entered: 04/23/2018)

04/25/2018   Ï 11   NOTICE of Appearance by Emily A. Quillen on behalf of EMP LSO Holding Corporation, Express
                    Courier International Inc (Quillen, Emily) (Entered: 04/25/2018)

05/01/2018   Ï 12   NOTICE of Appearance by Andrew J. Butcher on behalf of EMP LSO Holding Corporation,
                    Express Courier International Inc (Butcher, Andrew) (Entered: 05/01/2018)

05/01/2018   Ï 13   INITIAL SCHEDULING ORDER:Rule 26(f) Conference to occur by 6/8/2018; Rule 26(f) Report
                    due by 6/22/2018. Proposed Jury Trial set sometime during the week of 8/19/2019 at 9:15 AM in
                    Little Rock Courtroom # 4A before Judge James M. Moody Jr. Signed at the Direction of the Court
                    on 5/1/2018. (Attachments: # 1 Proposed Final Scheduling Order)(kog) (Entered: 05/01/2018)

05/14/2018   Ï 14   NOTICE of Appearance by Charles Andrewscavage on behalf of All Defendants (Andrewscavage,
                    Charles) (Entered: 05/14/2018)

05/14/2018   Ï 15   NOTICE of Appearance by Adam C. Smedstad on behalf of All Defendants (Smedstad, Adam)
                    (Entered: 05/14/2018)

05/15/2018   Ï 16   Corporate Disclosure Statement (Rule 7.1) by Express Courier International Inc (Kobbeman,
                    Kerrilee) (Entered: 05/15/2018)

05/15/2018   Ï 17   Corporate Disclosure Statement (Rule 7.1) by EMP LSO Holding Corporation (Kobbeman,
                    Kerrilee) (Entered: 05/15/2018)

05/15/2018   Ï 18   MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM by EMP LSO Holding
                    Corporation, Express Courier International Inc (Kobbeman, Kerrilee) (Entered: 05/15/2018)

05/15/2018   Ï 19   BRIEF IN SUPPORT re 18 Motion to Dismiss for Failure to State a Claim filed by EMP LSO
                    Holding Corporation, Express Courier International Inc. (Attachments: # 1 Exhibit A − ECI's
             Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 12 of 14
                    OOA)(Kobbeman, Kerrilee) (Entered: 05/15/2018)

05/23/2018   Ï 20   Unopposed MOTION for Extension of Time to File Response/Reply as to 18 MOTION TO
                    DISMISS FOR FAILURE TO STATE A CLAIM by All Plaintiffs (Sanford, Joshua) (Entered:
                    05/23/2018)

05/29/2018   Ï 21   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.) ORDER
                    granting 20 Motion for Extension of Time to File Response re 18 MOTION TO DISMISS FOR
                    FAILURE TO STATE A CLAIM. Response due by 6/12/2018. Signed by Judge James M. Moody
                    Jr. on 5/29/2018. (sjh) (Entered: 05/29/2018)

06/12/2018   Ï 22   RESPONSE in Opposition re 18 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    filed by All Plaintiffs. (Sanford, Joshua) (Entered: 06/12/2018)

06/12/2018   Ï 23   MOTION for Leave to File Second Amended and Substituted Complaint (CONDITIONAL) by All
                    Plaintiffs (Sanford, Joshua) (Entered: 06/12/2018)

06/19/2018   Ï 24   MOTION for Leave to File a Reply Memorandum in Support of Motion to Dismiss by EMP LSO
                    Holding Corporation, Express Courier International Inc (Attachments: # 1 Exhibit A − Defendants'
                    Reply in Support of Motion to Dismiss for Failure to State a Claim)(Kobbeman, Kerrilee) (Entered:
                    06/19/2018)

06/19/2018   Ï 25   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.) ORDER
                    granting 24 Motion for Leave to File a Reply on or before June 22, 2018. Signed by Judge James
                    M. Moody Jr. on 6/19/2018. (sjh) (Entered: 06/19/2018)

06/19/2018   Ï 26   REPLY to Response to Motion re 18 MOTION TO DISMISS FOR FAILURE TO STATE A
                    CLAIM filed by EMP LSO Holding Corporation, Express Courier International Inc. (Kobbeman,
                    Kerrilee) (Entered: 06/19/2018)

06/20/2018   Ï 27   NOTICE by All Plaintiffs re 18 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    −−SUPPLEMENTAL AUTHORITY−− (Attachments: # 1 Exhibit 1: Op. and Order, Arroyo v.
                    Express Courier Intl., Inc., No. 4:18−cv−10 (S.D. Tex. June 18, 2018), ECF No. 24)(Sanford,
                    Joshua) (Entered: 06/20/2018)

06/20/2018   Ï 28   REPORT of Rule 26(f) Planning Meeting by Martin Barnette, David Barr, Lloyd Barrett, Mable
                    Bracamonte, Dana Cash, John Cox, Kendall Craig, Robert Davis, Matt Fosse, Timothy George,
                    Broderick Ghant, Jennie Hampton−Duncan, Toby Holliday, Carl Hyde, Ebony Knox, Logan
                    Lange, Stephanie Martin, Janna Marting, Chris McGrew, Aaron McRoberts, Anthony Moorman,
                    Walter Moran, Mario Moreno, Robert Reid, Kasi Ross, Billy Roy, Norris Russell, Charles Sayles,
                    Sam Shope, Connie Stark, Phillip Watkins, James Weaver, Seth Williamson. (JOINT) (Sanford,
                    Joshua) (Entered: 06/20/2018)

06/28/2018   Ï 29   MOTION for Leave to File Second Amended and Substituted Complaint (CONDITIONAL) by All
                    Plaintiffs (Sanford, Joshua) (Entered: 06/28/2018)

07/02/2018   Ï 30   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.) ORDER
                    finding as moot 23 Plaintiffs' Motion for Leave to File amended complaint based upon Plaintiffs'
                    new Motion for Leave to File amended complaint 29 . Signed by Judge James M. Moody Jr. on
                    7/2/2018. (sjh) (Entered: 07/02/2018)

07/12/2018   Ï 31   RESPONSE in Opposition re 29 MOTION for Leave to File Second Amended and Substituted
                    Complaint (CONDITIONAL) filed by EMP LSO Holding Corporation, Express Courier
                    International Inc. (Quillen, Emily) (Entered: 07/12/2018)

07/31/2018   Ï 32   NOTICE by All Plaintiffs re 18 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    Supplemental Authority (Attachments: # 1 Exhibit 1: Order, Allen v. Express Courier Int'l., Inc.,
                    No. 3:18−cv−28−MOC−DSC (W.D. N.C. July 25, 2018), ECF No. 25)(Sanford, Joshua) (Entered:
             Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 13 of 14
                    07/31/2018)

08/01/2018   Ï 33   FINAL SCHEDULING ORDER: Jury Trial set sometime during the week of 8/19/2019 at 9:15
                    AM in Little Rock Courtroom # 4A before Judge James M. Moody Jr. Discovery due by 5/10/2019;
                    Motions due by 6/5/2019; Pretrial Disclosure Sheet due by 7/19/2019; Status Report due by
                    6/20/2019. Signed at the Direction of the Court on 8/1/2018. (kog) (jak). (Entered: 08/01/2018)

08/02/2018   Ï 34   NOTICE OF DOCKET CORRECTION re 33 Final Scheduling Order. CORRECTION: The
                    original document was not attached to docket entry 33 due to a clerical mistake by the Clerk's
                    office. The correct document was added to docket entry 33 and is attached hereto for service on the
                    parties. (jak) (Entered: 08/02/2018)

08/02/2018   Ï 35   NOTICE by All Defendants of Supplemental Authority Supporting Defendants' Motion to Dismiss
                    (Attachments: # 1 Exhibit A − Order re: Ryte v. Express Courier International)(Butcher, Andrew)
                    (Entered: 08/02/2018)

08/15/2018   Ï 36   NOTICE of Change of Address by EMP LSO Holding Corporation, Express Courier International
                    Inc (Quillen, Emily) (Entered: 08/15/2018)

09/10/2018   Ï 37   ORDER denying 18 Defendant's Motion to Dismiss and granting 29 Plaintiff's Motion for Leave to
                    File Second Amended Complaint. The Second Amended Complaint must be filed on or before
                    9/17/2018. Signed by Judge James M. Moody Jr. on 9/10/2018. (cel) (Entered: 09/10/2018)

09/12/2018   Ï 38   Unopposed MOTION for Extension of Time to File Second Amended and Substituted Complaint
                    by All Plaintiffs (Sanford, Joshua) (Entered: 09/12/2018)

09/14/2018   Ï 39   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.) ORDER
                    granting 38 Plaintiff's unopposed Motion for Extension of Time to File Second Amended
                    Complaint until September 24, 2018. Signed by Judge James M. Moody Jr. on 9/14/2018. (sjh)
                    (Entered: 09/14/2018)

09/24/2018   Ï 40   AMENDED COMPLAINT (SECOND AMENDED AND SUBSTITUTED) with Jury Demand
                    against Express Courier International Inc, filed by Seth Williamson, Lloyd Barrett, Norris Russell,
                    Logan Lange, Matt Fosse, Timothy George, Carl Hyde, Aaron McRoberts, Billy Roy, Walter
                    Moran, Mable Bracamonte, Broderick Ghant, Chris McGrew, Sam Shope, Robert Davis, James
                    Weaver, Dana Cash, Robert Reid, Janna Marting, Ebony Knox, Stephanie Martin, Connie Stark,
                    Jennie Hampton−Duncan, Anthony Moorman, Toby Holliday, Kasi Ross, Kendall Craig, Mario
                    Moreno(Sanford, Joshua) (Entered: 09/24/2018)

10/08/2018   Ï 41   MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM 40 Amended Complaint by
                    Express Courier International Inc (Quillen, Emily) (Docket text modified on 10/10/2018 to
                    establish linkage) (jak) (Entered: 10/08/2018)

10/08/2018   Ï 42   BRIEF IN SUPPORT re 41 Motion to Dismiss for Failure to State a Claim filed by Express Courier
                    International Inc. (Quillen, Emily) (Entered: 10/08/2018)

10/10/2018     Ï    NOTICE OF DOCKET CORRECTION re 41 MOTION TO DISMISS. CORRECTION: The
                    docket text was modified to establish linkage to 40 Amended Complaint. (jak) (Entered:
                    10/10/2018)

10/22/2018   Ï 43   RESPONSE in Opposition re 41 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    filed by Lloyd Barrett, Mable Bracamonte, Dana Cash, Kendall Craig, Robert Davis, Matt Fosse,
                    Timothy George, Broderick Ghant, Jennie Hampton−Duncan, Toby Holliday, Carl Hyde, Ebony
                    Knox, Logan Lange, Stephanie Martin, Janna Marting, Chris McGrew, Aaron McRoberts, Anthony
                    Moorman, Walter Moran, Mario Moreno, Robert Reid, Kasi Ross, Billy Roy, Norris Russell, Sam
                    Shope, Connie Stark, James Weaver, Seth Williamson. (Sanford, Joshua) (Entered: 10/22/2018)

10/22/2018   Ï 44
             Case 4:20-cv-00210 Document 55 Filed on 01/21/20 in TXSD Page 14 of 14
                    MOTION for Leave to File Third Amended and Substituted Complaint (Conditional) by Lloyd
                    Barrett, Mable Bracamonte, Dana Cash, Kendall Craig, Robert Davis, Matt Fosse, Timothy
                    George, Broderick Ghant, Jennie Hampton−Duncan, Toby Holliday, Carl Hyde, Ebony Knox,
                    Logan Lange, Stephanie Martin, Janna Marting, Chris McGrew, Aaron McRoberts, Anthony
                    Moorman, Walter Moran, Mario Moreno, Robert Reid, Kasi Ross, Billy Roy, Norris Russell, Sam
                    Shope, Connie Stark, James Weaver, Seth Williamson (Sanford, Joshua) (Entered: 10/22/2018)

10/29/2018   Ï 45   REPLY to Response to Motion re 41 MOTION TO DISMISS FOR FAILURE TO STATE A
                    CLAIM filed by EMP LSO Holding Corporation, Express Courier International Inc. (Attachments:
                    # 1 Exhibit A − Bascomb v. Express Courier International, Inc. Order, # 2 Exhibit B − Marshall v.
                    Express Courier International, Inc. Order)(Quillen, Emily) (Entered: 10/29/2018)

10/31/2018   Ï 46   ORDER denying 41 Motion to Dismiss; and finding as moot 44 Motion for Leave to File Third
                    Amended Complaint. Signed by Judge James M. Moody Jr. on 10/31/2018. (ljb) (Entered:
                    10/31/2018)

11/21/2018   Ï 47   Defendant's ANSWER to 40 Amended Complaint,, by Express Courier International Inc.(Quillen,
                    Emily) (Entered: 11/21/2018)

12/18/2018   Ï 48   Joint MOTION to Stay Litigation to Permit the Parties to Participate in Mediation by Lloyd
                    Barrett, Mable Bracamonte, Dana Cash, Kendall Craig, Robert Davis, Matt Fosse, Timothy
                    George, Broderick Ghant, Jennie Hampton−Duncan, Toby Holliday, Carl Hyde, Ebony Knox,
                    Logan Lange, Stephanie Martin, Janna Marting, Chris McGrew, Aaron McRoberts, Anthony
                    Moorman, Walter Moran, Mario Moreno, Robert Reid, Kasi Ross, Billy Roy, Norris Russell, Sam
                    Shope, Connie Stark, James Weaver, Seth Williamson (Sanford, Joshua) (Entered: 12/18/2018)

01/03/2019   Ï 49   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.) ORDER
                    granting 48 Motion to Stay until March 1, 2019, which includes a stay of any deadlines. On or
                    before March 14, 2019, the parties are directed to either submit a notice informing the Court that
                    the matter has been resolved or, if the matter is not resolved through mediation, submit a joint
                    proposal for a discovery schedule. Signed by Judge James M. Moody Jr. on 1/3/2019. (sjh)
                    (Entered: 01/03/2019)

03/14/2019   Ï 50   STATUS REPORT (JOINT) re: Settlement and Request to Hold Deadlines in Abeyance by Lloyd
                    Barrett, Mable Bracamonte, Dana Cash, Kendall Craig, Robert Davis, Matt Fosse, Timothy
                    George, Broderick Ghant, Jennie Hampton−Duncan, Toby Holliday, Carl Hyde, Ebony Knox,
                    Logan Lange, Stephanie Martin, Janna Marting, Chris McGrew, Aaron McRoberts, Anthony
                    Moorman, Walter Moran, Mario Moreno, Robert Reid, Kasi Ross, Billy Roy, Norris Russell, Sam
                    Shope, Connie Stark, James Weaver, Seth Williamson. (Sanford, Joshua) (Entered: 03/14/2019)

08/05/2019   Ï 51   ORDER cancelling the jury trial scheduled for 8/19/2019 and removing this case from the trial
                    docket. Signed by Judge James M. Moody Jr. on 8/5/2019. (ljb) (Entered: 08/05/2019)

01/15/2020   Ï 52   ORDER directing the parties to file a Status Report with the Court on or before 1/22/2020. Signed
                    by Judge James M. Moody Jr. on 1/15/2020. (ljb) (Entered: 01/15/2020)

01/16/2020   Ï 53   Joint MOTION to Transfer Case to United States District Court for the Southern District of Texas,
                    Houston Division, to Finalize Settlement by Lloyd Barrett (Sanford, Joshua) (Entered: 01/16/2020)

01/21/2020   Ï 54   (This is a TEXT ENTRY ONLY. There is no pdf document associated with this entry.) ORDER
                    granting 53 Motion to Transfer Case to the United States District Court for the Southern District of
                    Texas, Houston Division. Signed by Judge James M. Moody Jr. on 1/21/2020. (sjh) (Entered:
                    01/21/2020)
